Title: The Ranger’s Officers to the American Commissioners, 30 May 1778: résumé
From: Officers of the “Ranger”
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Ranger, May 30, 1778: Our friend and fellow officer, Lieut. Thomas Simpson, was sent aboard the Drake on April 24 to command the prize. His orders were to keep close, and on May 4 he was taken in tow. The next morning the Captain gave chase to a ship to leeward, and Mr. Simpson was ordered to cast off and make sail. He misunderstood, along with his officers, because the usual signal for wearing ship was not given, and thought that he was to keep on course. This is the supposed offense for which he has been confined, first on shipboard and then in a common, dirty jail, with no provision for his support and cut off from every one. Such treatment is unheard of and inhumane, and threatens the cause on which we are engaged. He has the respect of all who knew him, and has always behaved as an officer and gentleman. We earnestly request that he be brought speedily to trial, if not here then in America. Signed by Elijah Hall, lieutenant, David Cullam, master, and Ezra Green, surgeon.>
